Per Curiam.
The plaintiff purchased the premises in question in 1886, several years after the construction of the railroad, and hence the defendants claim that he is not entitled to any fee damage on account of the maintenance and operation of the railroad. Our decision in Pappenheim v. Metropolitan El. R. Co., 128 N. Y. 436; 40 St. Rep., 445, is an answer to this claim.
The defendants further claim that the plaintiff was not entitled to any rental damage, because the premises were in the possession of his tenants. To this claim our decision in
*600Kernochan v. N. Y. El. R. R. Co., 128 N. Y. 559; 41 St. Rep. 110, is an answer.
The judgment should be affirmed, with costs.
All concur, except Earl, J., not voting.